,

                THEAYTORNEY                          GENERAL
                                OF     TEXAS

                           AUWRN.      TEXAS         78711



                                    February   22,    1974


    The Honorable Raymond Vowell,                              Opinion No. H-      237
            Commissioner
    State Dept. of Public Welfare                              Re: Reports      of cases   of
    John H. Reagan Building                                    child abuse.
    Austin,   Texas  78701

    Dear Mr.   Vowell:

           You have asked our opinion on two questions relating to the responsibility
    to report cases of child abuse.   Your first question iswhether   Acts 1973, 63rd
    Leg. ch. 398, p. 881 (hereafter   H. B. 1414), which provides a penalty for a
    failure to report instances of child abuse was repealed by Acts 1973, 63e.d Leg.
    ch. 543, p. 1411, (hereafter Title 2) which is Title 2 of the~Family  Code.

          House Bill 1414 amended Article      695c-2,       Vernon’s   Texas    Civil Statutes,
    by adding Section 9 to read as follows:

                       “Sec. 9. Any person who knowingly fails to
               report in accordance      with Section 3 of this Act when
               he has cause to believe that a child’s physical or
               mental health or welfare has been or may be further
               adversely    affected by abuse or neglect commits     a
               misdemeanor       punishable by a fine of not less than
               than $100 or more than $500, or by imprisonment
               in jail for not less than 10 days or more than 6
               months,    or both. ”

            H. B. 1414, amending Article 695c-2,   was passed by the Legislature     on
    May 17, 1973, and became effective on June 13, 1973, when it was approved by
    the Governor.      On May 24, 1973, the Legislature    passed Title 2 of the Family
    Code supra.     It was approved by the Governor on June 15, 1973, and became
    effective on January 1, 1974.   Section 3 specifically   provided that it repealed
    Article 695c-2,     supra.




                                        pa 1102
                                                                                        -.   _




The Honorable   Raymond    Vowell,    page 2   (H-237)




        The Code Construction      Act, Article 5429b-2,    Vernon’s Texas Civil
Statutes,    applies to the interpretation   of codes enacted by the 60th or sub-
sequent Legislature      and, inter alia, to the repeal of a statute by a code.
$ $ 1. 02(l) and 1. 02 (3).  Its Section 3.11( c) provides:

                  l’(c) The repeal of a statute by a code does not
           affect an amendment;       revision,   or reenactment   of the
           statute by the sane legislature      which enacted the code.
           The amendment;      revision,    or reenactment   is preserved
           and given effect as part of the code provision which
           revised the statute so amended,       revised,  or reenacted. I’

In this case the repealed statute, Article   695c-2,  was replaced by Chapter
34 of the Family Code.     The “Section 3 of this Act, I’ referred to in H. B.
1414, is found, with minor additions,    as Vernon’s  Texas Family Code, $ 34. 02.
Therefore,.  it is our opinion that H. B. 1414 was not repealed by Title 2 and is
effective and must be read in conjunction with Chapter 34 of the Family Code.

       Your second question asks whether “the State Department     of Public
Welfare and/or the county child welfare unit have the responsibility   to report
cases of child abuse to state or local law enforcement officials?  ”

      Vernon’s  Texas Family Code 5 $ 34.01 and 34.02(a)       require    that persons
report instances of child abuse or neglect to:

                 “(1) the county welfare unit;
                 “(2) the county agency responsible  for the
                 protection of juveniles; or
                 “(3) any local or state 1aW enforcement  agency.     ”
                 (emphasis   added)

The State Department  of Public Welfare is a person      for the purposes     of this
section.  Code Construction  Act, supra, $ 1. 04(Z).

       The use of the disjunctive  indicates that a person is not required to report
to a law enforcement   agency if he reports to a county welfare unit or other county
agency responsible   for the protection of juveniles.   This interpretation is sup-




                                         I



                                     p0 1103
The Honorable     Raymond      Vowell,    page 3      (H-237)




ported   by Section    34. 02 (c) which provides        that:

                             “All reports received by any local or
                      state law enforcement   agency shall be referred
                      to the county child welfare unit, or to the county
                      agency responsible   for the protection of juveniles.   ”

and by Section   34. 05 (e) which provides           that:

                              “The county agency responsible    for the
                      protection of juveniles,   or the county child
                      welfare unit, shall make a complete written
                      report of the investigation   together with its
                      recommendations     to the juvenile court or the
                      district court, the district attorney,   and the
                      appropriate   law enforcement    agency. ”

The apparent designof    the statute is that the county child welfare unit or other
county agency responsible   for the protection of juveniles will make an initial
investigation of the report and then submit its findings to the appropriate   law
enforcement   officials.

       Therefore,   it is our opinion that the Department      of Public Welfare is
not required to report cases of child abuse to law enforcement          agencies  if it
has reported these cases to the county child welfare unit or other countyagency
responsible   for the protection of juveniles.    Of course,    if the Department
acquires its knowledge of a case of child abuse from a county agency it is not
required to re-report     it to that same agency.    It is also our opinion that the
county child welfare unit is required to report cases of child abuse to approb
priate law enforcement      agencies,  but only after it has made its investigation
and conclusions.

                                          SUMMARY

                   Acts 1973, 63rd Leg. ch. 398, p. 881, which provides
            a penalty   for failure to report cases of child abuse, was not
            repealed by Title 2 of the Family Code.     The Department  of
            Public Welfare is not required to report cases of child abuse




                                         p.   1104
                                                                                          ,


The Honorable   Raymond    Vowell,   page 4    (H-237)




          to law enforcement    agencies if it has brought the
          case to the attention of the county child welfare unit
          or other county agency responsible     for the protection
          of juveniles . The county child welfare unit is not
          required to report cases of child abuse to appropriate
          law enforcement    agencies until it has completed its
          investigation  of the report.

                                                         Yours   very truly,




                                                         Attorney   General    of Texas




                           ap
DAVID M. KENDALL,         Chairman
Opinion Committee




                                     pa 1105